                                                                                    United States District Court
                                                                                      Southern District of Texas

                                                                                         ENTERED
                                                                                       October 16, 2019
                             UNITED STATES DISTRICT COURT
                                                                                      David J. Bradley, Clerk
                              SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

MARK L. DUKE,                                   §
                                                §
              Appellant,                        §
VS.                                             § CIVIL ACTION NO. 4:18-CV-1137
                                                §
WALKER & PATTERSON, P.C.,                       §
                                                §
              Appellee.                         §

                           MEMORANDUM OPINION AND ORDER

         This is a bankruptcy appeal. The appellant, Mark Duke (“Duke”), is the owner and

managing member of the bankruptcy debtor, Duke Investments, Ltd. (“DIL”). 1 Duke

seeks to vacate an order of the bankruptcy court that, he argues, impermissibly ordered

him to pay the attorney’s fees of the appellee, Walker & Patterson (“WP”), which served

as special litigation counsel during DIL’s bankruptcy. The Court AFFIRMS the

bankruptcy court’s judgment.2

         I.       BACKGROUND

         Duke formed DIL to acquire and develop oil and gas properties. About 15 years

after founding DIL, Duke began looking for a new banker for DIL and was referred to

Amegy Bank, N.A. (“Amegy”). Amegy entered into a loan agreement with Duke, who

1
  To be precise, the pleadings filed by DIL and Duke indicate that “DIL is owned 90% by Duke
and 10% by Duke family trusts.” See Southern District of Texas bankruptcy case number 10-
03577 at Dkt. 1, p. 1. The record does not reflect that any person or entity other than Duke holds
an interest in DIL that is material to the discussion of this appeal.
2
  The related bankruptcy cases are Southern District of Texas bankruptcy case numbers 10-36556
(lead bankruptcy case) and 10-03577 (related adversary proceeding). Any docket citations that
do not include the case number are from this docket, Southern District of Texas civil action
number 4:18-CV-1137.


1 / 14
signed for DIL as the borrower and for himself individually as guarantor. Simultaneously

with the loan agreement, Duke signed a derivative trading agreement with Amegy.

         The relationship soured, and Amegy eventually sued DIL and Duke in Texas state

court and posted some of DIL’s properties for foreclosure. DIL and Duke filed a separate

lawsuit, also in Texas state court, to enjoin the foreclosure; and DIL filed a Chapter 11

bankruptcy petition. See Southern District of Texas bankruptcy case number 10-36556.

Duke and DIL then sued Amegy in an adversary proceeding related to DIL’s bankruptcy,

alleging, among other things, that Amegy had breached both the loan agreement and the

derivative trading agreement, causing damages to Duke and DIL and excusing Duke and

DIL from performing under the contracts. See Southern District of Texas bankruptcy case

number 10-03577 at Dkt. 1. Amegy countersued both Duke and DIL, alleging that

Amegy had not breached either agreement and was therefore owed balances on both. See

Southern District of Texas bankruptcy case number 10-03577 at Dkt. 21. The balances

claimed by Amegy were substantial: Amegy filed a proof of claim in DIL’s bankruptcy

asserting a secured claim in the amount of $5,259,958.43. See Southern District of Texas

bankruptcy case number 10-03577 at Dkt. 55-1.

         DIL filed an application with the bankruptcy court to retain WP as special counsel

under a contingent-fee arrangement to prosecute the adversary proceeding brought by

Duke and DIL against Amegy (Dkt. 2 at p. 26). The proposed contingent-fee agreement

was submitted to the bankruptcy court for approval and was signed by Duke individually;

by Duke as managing member of DIL; and by WP (Dkt. 2 at pp. 40–41). The proposed

agreement included the following paragraph:


2 / 14
               To the extent necessary, this Agreement will be submitted to the
               Bankruptcy Court having jurisdiction over the Client’s bankruptcy
               proceedings for approval. If the Bankruptcy Court does not approve this
               Agreement then Attorney shall have the right to terminate this Agreement.
               Any dispute arising under or relating to this Agreement, or the performance
               of any party hereto, shall be submitted to the Bankruptcy Court for
               resolution.3
               Dkt. 2 at pp. 40–41.

         The bankruptcy court modified the proposed contingent-fee agreement to include

the condition that, if the only recovery by Duke and DIL in their battle against Amegy

was a reduction in the amount they owed to Amegy, Duke alone—and explicitly not

DIL—would pay WP’s contingent fee and expenses:

               In the event the final result of asserting all claims, counterclaims and
               defenses by [DIL] against Amegy in the [adversary proceeding], whether
               by settlement or a final judgment, is a reduction in the amount of [the
               secured claim asserted in Amegy’s proof of claim] (whether by defense or
               setoff of affirmative claims or counterclaims), and not in any amount to be
               paid by Amegy to [DIL], then the contingency fee calculated on such
               reduction under the Contingency Fee Agreement shall be payable to WP
               solely by [Duke] and there shall be no claim against [DIL] for such
               contingency fee. Further, in such event, any expenses advanced by WP
               under the Contingency Fee Agreement for which it is entitled to recovery
               shall be payable solely by [Duke] and there shall be no claim against [DIL]
               for such amount.
               Dkt. 2 at p. 50.

         In other words, in the event that WP could claim a victory (and thus entitlement to

a contingent fee) without actually bringing cash into the bankruptcy estate, the

bankruptcy estate’s assets and its other creditors would nevertheless be protected because

the bankruptcy court had mandated a guarantee of WP’s contingent fee from Duke, who

as the owner and managing member of DIL had guaranteed DIL’s debt to Amegy and

3
 The proposed agreement specified that “Client” referred to DIL and that “Attorney” referred to
WP (Dkt. 2 at p. 37).


3 / 14
was a party aligned with DIL in the adversary proceeding. There was no objection to the

bankruptcy court’s modification of the contingent-fee agreement, and the bankruptcy

court approved the agreement as modified (Dkt. 2 at pp. 49–52). The modified agreement

became a formal retention order of the bankruptcy court and was entered on the

bankruptcy court’s dockets in both DIL’s bankruptcy and the adversary proceeding, again

without objection (Dkt. 2 at pp. 49–52). See Southern District of Texas bankruptcy case

number 10-36556 at Dkt. 178 and Southern District of Texas bankruptcy case number 10-

03577 at Dkt. 90.

         The adversary proceeding in which WP represented Duke and DIL settled. See

Southern District of Texas bankruptcy case number 10-36556 at Dkt. 206. The settlement

required Amegy to amend its proof of claim to assert a secured claim in the amount of

$4,000,000.00—a reduction in the secured claim of $1,259,958.43. See Southern District

of Texas bankruptcy case number 10-36556 at Dkt. 199, pp. 3–4. Since the recovery to

Duke and DIL took the form of a reduction in Amegy’s secured claim, Duke—and Duke

alone—owed WP a contingent fee of $503,983.37; and WP filed an application for

allowance of compensation in that amount (Dkt. 2 at pp. 53–63). To make sure that it was

absolutely clear who had to pay the fee, Amegy filed a “limited objection” to WP’s

application in which Amegy expressed no reservations about the amount of fees claimed

by WP but “d[id] object to [WP’s] fees and expenses being paid from the [bankruptcy]

estate” because, “pursuant to the terms of the [bankruptcy court’s retention order] only

Mark Duke is liable for payment of the fee award and the estate is not be [sic] liable for

payment.” See Southern District of Texas bankruptcy case number 10-36556 at Dkt. 230,


4 / 14
p. 2. There was no response to Amegy’s objection, which was a correct reading of the

retention order. The bankruptcy court signed a fee award order awarding a $503,983.37

“contingency fee per order” and $3,405.50 in expenses to WP; to address Amegy’s

concerns, the bankruptcy judge included a statement in the fee order that “[t]he Debtor-

in-possession shall not be liable for the awarded compensation” (Dkt. 2 at p. 75). There

was no objection to the fee order, and Duke did not appeal it.

         DIL’s bankruptcy continued for five more years. See Southern District of Texas

bankruptcy case number 10-36556 at Dkt. 438. During that time, WP unsuccessfully

attempted to get Duke to pay the contingent fee by filing a motion for a writ of

garnishment and an adversary complaint alleging fraudulent transfer of assets. See

Southern District of Texas bankruptcy case number 10-36556 at Dkt. 387 and Dkt. 403.

After DIL’s bankruptcy closed, WP filed a motion under Federal Rule of Civil Procedure

60(a) asking the bankruptcy court to reopen the bankruptcy and correct its order awarding

the contingent fee and expenses to WP (Dkt. 2 at pp. 76–79). Specifically, WP asked the

bankruptcy court to “correct the Fee Order . . . to include the direct liability of Mr. Duke

for the fees and expenses awarded” (Dkt. 2 at p. 78). Duke opposed the motion, arguing

that the requested correction would constitute an impermissible substantive change to the

bankruptcy court’s original fee order (Dkt. 2 at p. 87). In Duke’s view, the bankruptcy

court’s original fee order only provided “that DIL was not liable for [WP’s] fees[.] The

[bankruptcy court] was never requested to enter . . . an order against Duke, individually”

(Dkt. 2 at p. 87).




5 / 14
         The bankruptcy judge understandably was quite unhappy with Duke’s refusal to

pay WP’s fee. In light of the earlier proceedings, the judge was in utter disbelief that

Duke could in good faith argue that the original fee order did not order him to pay WP. In

response to a question from Duke’s counsel about how WP’s proposed correction

targeted a clerical error, the bankruptcy judge said:

               Well, the clerical error—well I mean, let’s be candid about this.

               ...

               [T]here was a concern that Amegy did not want an Order that was blank as
               to who was responsible because they were afraid that this Order, if it were
               blank, would simply be read as a Fee Order that would be an administrative
               expense of the estate.

               And so, we had the discussion. Well, of course, Mr. Duke agreed to pay
               these fees, he’s gonna pay them. What about if I just interlineate something
               here, as I typically do, that just says the Debtor is not responsible. I mean,
               that’s the context.

               And so, should I have written it as maybe the fees should have been
               payable in accordance with the approved contract? Maybe that would have
               been a better choice of words. Quite honestly, I thought that I was dealing
               with honest people of integrity and good character. I obviously was not.

               ...

               All I’m simply being asked to do is to reflect—is to complete the sentence
               ideally.

               I didn’t think I had to at the time because it was very clear to me at the time
               that everyone understood exactly what this was supposed to be.

               ...

               [W]hy shouldn’t I simply just reflect that agreement so that there is no
               misconception, so that some other Court, if they ever look at it, doesn’t
               come to an improper conclusion about what I did since apparently Mr.
               Duke did when I signed that Order? Why shouldn’t I give great clarity to


6 / 14
                ensure that no one ever misunderstands exactly what was intended, exactly
                what the parties agreed to, and exactly what it was I ordered?
                Dkt. 2 at pp. 129–31.

         The bankruptcy judge reiterated the intent of the original fee order later in the

hearing:

                Well, everybody in the courtroom knew that the Debtor wasn’t liable, but
                that Mark Duke was liable. That’s what everybody knew. And I simply
                didn’t write it in because I didn’t think I needed to.
                Dkt. 2 at p. 133.

         After the hearing, the bankruptcy court granted WP’s Rule 60(a) request, entering

an order in which it stated “that by oversight and clerical error the original fee order . . .

failed to recite the Court’s clear intentions, including the express intentions of the parties

that Mr. Duke be personally liable for the awarded fees and expenses” (Dkt. 2 at p. 102).

The order clarified “that the amounts awarded are payable to [WP] solely by [Duke], and

there shall be no claim against [DIL]” (Dkt. 2 at p. 102).

         Duke appealed to this Court, challenging the bankruptcy court’s Constitutional

authority and jurisdiction to adjudicate the matter of whether he owed attorney’s fees to

WP. Duke also characterizes the bankruptcy court’s corrective order as a “substantive

change” to the original fee order that was not permissible under Rule 60(a) (Dkt. 4 at p.

22).

         II.    BANKRUPTCY APPEALS

         Federal district courts have jurisdiction to hear appeals from the “final judgments,

orders, and decrees” of bankruptcy judges. 28 U.S.C. § 158(a). A bankruptcy court’s

order granting a final fee application is an appealable order. In re Delta Produce, L.P.,



7 / 14
845 F.3d 609, 617–18 (5th Cir. 2016) (holding that the district court lacked jurisdiction

over appeals from interim fee orders but had jurisdiction over appeal from final fee

order). An appeal to a district court from the bankruptcy court “shall be taken in the

same manner as appeals in civil proceedings generally are taken to the courts of appeals

from the district courts[.]” 28 U.S.C. § 158(c)(2). This Court reviews the bankruptcy

court’s legal conclusions de novo but may only disregard a fact finding made by the

bankruptcy court if that fact finding is clearly erroneous. In re Perry, 345 F.3d 303, 309

(5th Cir. 2003).

         III.   RULE 60(a) AND APPEALABILITY

         Although the parties’ briefing goes on at length regarding a bankruptcy court’s

jurisdictional and Constitutional limitations, the Court emphasizes that this is an appeal

from an order entered under Federal Rule of Civil Procedure 60(a), not an appeal from

the bankruptcy court’s original fee order. “A district court’s entry of a corrected judgment

under Rule 60(a) is itself an appealable order, but the scope of the appeal is limited to the

court’s disposition of the Rule 60(a) motion and does not bring up for review the

underlying judgment.” Rivera v. PNS Stores, Inc., 647 F.3d 188, 201 n. 55 (5th Cir. 2011)

(quotation marks and brackets omitted). Thus, appealing a corrective order entered under

Rule 60(a) does not extend the time to appeal the original underlying order:

                Corrections under Rule 60(a) do not affect the underlying judgment and,
                consistent therewith, do not affect the time for filing a notice of appeal.

                ...




8 / 14
                The time for appeal from the underlying judgment correspondingly dates
                from the original rendition of judgment in the Rule 60(a) context, whereas
                in the Rule 60(b) situation it dates from the entry of the amended judgment.
                Danning v. Graco Enterprises, Ltd. (In re Cobb), 750 F.2d 477, 479 (5th
                Cir. 1985) (citation and quotation marks omitted).

         Duke did not appeal the bankruptcy court’s original order granting WP’s final fee

application, and the 14-day period to appeal that order has long since expired. See Fed. R.

Bankr. P. 8002. Duke only appealed the bankruptcy court’s corrective order.

Accordingly, if the appealed-from order complied with Rule 60(a), this Court lacks

jurisdiction to consider any of Duke’s challenges to the bankruptcy court’s Constitutional

authority and jurisdiction to adjudicate the matter of whether he owed attorney’s fees to

WP. Sommers v. Bank of America, N.A., 835 F.3d 509, 511–12 & n. 2 (5th Cir. 2016)

(“Because the notice of appeal was [untimely], we have no jurisdiction to review that

order even though the appellant’s objections go to the district court’s jurisdiction.”); see

also Wellness International Network, Ltd. v. Sharif, 135 S. Ct. 1932, 1942–49 (2015)

(holding that parties can impliedly consent to adjudication by a bankruptcy court) (“The

entitlement to an Article III adjudicator is a personal right and thus ordinarily subject to

waiver.”) (citation and quotation marks omitted).

         IV.    THE BANKRUPTCY COURT DID NOT ERR IN ENTERING THE
                RULE 60(a) ORDER.

         The bankruptcy court’s corrective order states “that by oversight and clerical error

the original fee order . . . failed to recite the Court’s clear intentions, including the

express intentions of the parties that Mr. Duke be personally liable for the awarded fees

and expenses” (Dkt. 2 at p. 102). The corrective order further clarified “that the amounts



9 / 14
awarded are payable to [WP] solely by [Duke], and there shall be no claim against [DIL]”

(Dkt. 2 at p. 102). Duke characterizes the bankruptcy court’s corrective order as a

“substantive change” to the original fee order that was not permissible under Rule 60(a)

(Dkt. 4 at p. 22). As previously noted, in Duke’s view, the bankruptcy court’s original fee

order only provided “that DIL was not liable for [WP’s] fees[.] The [bankruptcy court]

was never requested to enter . . . an order against Duke, individually” (Dkt. 2 at p. 87).

The Court disagrees with Duke and holds that the bankruptcy court acted within the

scope of the authority conferred by Rule 60(a) when it entered the appealed-from

corrective order.

          Rule 60(a) allows a court to “correct a clerical mistake or a mistake arising from

oversight or omission whenever one is found in a judgment, order, or other part of the

record.” Fed. R. Civ. P. 60(a). Courts can exercise their Rule 60(a) authority at any time,

but Rule 60(a) “can only be used to make the judgment or record speak the truth and

cannot be used to make it say something other than what originally was pronounced.”

Rivera, 647 F.3d at 194 (quotation marks omitted). Generally, the cases look to three

largely overlapping criteria to determine whether a mistake can be corrected under Rule

60(a), those criteria being:

                (1)    the nature of the mistake, i.e. whether the mistake was more akin to
                       an inadvertent omission or clerical mistake (which are correctable)
                       or a misstep involving substantive legal reasoning (which is not);

                (2)    the court’s intent in entering the original judgment or order, which
                       may be ascertained by reviewing relevant contemporaneous
                       documents as well as the judge’s own subsequent statements of his
                       intent;



10 / 14
                      and

                (3)   the effect of the correction on the parties’ substantial rights, i.e.
                      whether the correction simply memorializes a prior adjudication
                      (which a correction may do under Rule 60(a)) or makes a substantive
                      modification to a prior adjudication (which a correction may not do
                      under Rule 60(a)).
                      Id. at 193–99.

          A court’s decision to enter a corrected judgment or order under Rule 60(a) is

reviewed for an abuse of discretion, but “the determination of whether it is Rule 60(a)

that authorizes the correction—as opposed to Rule 59(e) or Rule 60(b)—is a question of

law that [is reviewed] de novo.” Id. at 193.

          Here, the record is clear that the bankruptcy court intended to make Duke

personally liable for WP’s contingent fee and expenses when it entered the original fee

order. DIL’s application to employ WP as special counsel included a proposed

contingent-fee agreement signed by Duke, DIL, and WP in which the final paragraph

announced the parties’ intention to submit the contingent-fee agreement to the

bankruptcy court for approval and to submit any disputes relating to the contingent-fee

agreement to the bankruptcy court for resolution:

                To the extent necessary, this Agreement will be submitted to the
                Bankruptcy Court having jurisdiction over the Client’s bankruptcy
                proceedings for approval. If the Bankruptcy Court does not approve this
                Agreement then Attorney shall have the right to terminate this Agreement.
                Any dispute arising under or relating to this Agreement, or the performance
                of any party hereto, shall be submitted to the Bankruptcy Court for
                resolution.

          Before approving the agreement, the bankruptcy court—without objection from

any party—specifically altered it to protect the bankruptcy estate by including the



11 / 14
condition that, if the only recovery by Duke and DIL against Amegy was a reduction in

the amount they owed to Amegy, Duke alone would pay WP’s contingent fee and

expenses. The bankruptcy court included this condition in a formal retention order, again

without objection. Moreover, when the only recovery by Duke and DIL against Amegy

did in fact turn out to be a reduction in Amegy’s secured claim, Amegy filed a limited

objection to WP’s final fee application to clarify that Duke, and not DIL’s bankruptcy

estate, would pay WP’s contingent fee. To address Amegy’s concerns, the bankruptcy

judge included a statement in the fee order that “[t]he Debtor-in-possession shall not be

liable for the awarded compensation.” The “debtor-in-possession” language was

unnecessary, but it further reinforced the only reasonable reading of the bankruptcy

court’s retention order and original fee order: Duke would pay WP’s fee and expenses,

and DIL would not pay them. In his comments at the hearing on WP’s Rule 60(a) motion,

the bankruptcy judge perhaps said it best:

                Well, everybody in the courtroom knew that the Debtor wasn’t liable, but
                that Mark Duke was liable. That’s what everybody knew. And I simply
                didn’t write it in because I didn’t think I needed to.

          The bankruptcy judge did not exceed his authority under Rule 60(a) when he

entered the appealed-from corrective order, as the bankruptcy court, in entering the

corrective order, neither “resolve[d] an issue of substantive law it had not previously

reached” nor “modif[ied] its resolution of any of the issues it had reached.” Rivera, 647

F.3d at 200. “Where the record makes it clear that an issue was actually litigated and

decided but was incorrectly recorded in or inadvertently omitted from the judgment, the

district court can correct the judgment under Rule 60(a), even where doing so materially


12 / 14
changes the parties’ positions and leaves one party to the judgment in a less advantageous

position.” Id. at 199. In its retention order, the bankruptcy court mandated that Duke

guarantee WP’s fee and expenses in the event that the only recovery by Duke and DIL in

their adversary action against Amegy was a reduction in the amount they owed to

Amegy—which, in the end, was exactly the recovery that Duke and DIL obtained. The

retention order and the fee order required Duke to pay WP’s fee and expenses; the failure

of the bankruptcy court to expressly write “Duke must pay WP’s fee and expenses” into

the original fee order was, at most, the inadvertent omission of a determination that the

record definitively shows the bankruptcy court to have already made. See, e.g., Chavez v.

Balesh, 704 F.2d 774, 775–77 (5th Cir. 1983) (holding that a district court acted properly

under Rule 60(a) in adding a liquidated damages award to a final judgment when the

district court’s accompanying findings of fact and conclusions of law included a finding

that the plaintiff was entitled to liquidated damages).

          In short, the bankruptcy court’s corrective order was permissible under Rule 60(a).

“The correction simply caused the [order] to accurately memorialize what the court had

previously decided[,]” Rivera, 647 F.3d at 200—namely, that Duke would pay WP’s fee

and expenses. The bankruptcy court properly utilized Rule 60(a) and did not abuse its

discretion. For the reasons given and under the authority cited in Section III of this

opinion, because the bankruptcy court’s use of Rule 60(a) was proper and there was no

appeal of the original fee order, this Court lacks jurisdiction to consider Duke’s various

challenges to the bankruptcy court’s Constitutional power and jurisdiction to enter the

original fee order.


13 / 14
          V.    CONCLUSION

          The Court AFFIRMS the bankruptcy court’s judgment.

          SIGNED this day 15th day of October, 2019.


                                                ___________________________________
                                                George C. Hanks Jr.
                                                United States District Judge




14 / 14
